Citation Nr: 9914558	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for additional development.  The case is again 
before the Board for adjudication.

An August 1998 rating decision granted service connection for 
right hip disability and assigned a 10 percent evaluation for 
the disability, effective September 6, 1994.  The veteran was 
informed of this action later in August 1998 and no 
subsequent correspondence with respect to the veteran's right 
hip has been received.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  The veteran has full or almost full range of motion of 
the left shoulder with no malunion, nonunion, dislocation or 
loose movement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5201, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
this claim has been satisfied.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
left shoulder disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA examination in September 1994, the veteran said that he 
had incurred a fracture of the left clavicle and scapula in a 
motorcycle accident in service in 1986.  He complained that 
his left arm becomes weak and tires easily.  He said that he 
was taking nonsteroidal anti-inflammatory drugs, mostly 
Motrin.  Physical examination revealed a normal grip.  The 
veteran could raise his left arm above his head and place his 
left arm across his chest without difficulty and could 
backward extend 90 degrees.  Some deformity of the lateral 
third of the left clavicle was noted.  X-rays showed an old 
fracture deformity with healing at the mid-portion of the 
left clavicle with an intact scapula and acromioclavicular 
joint.  The diagnosis was left scapula remote fracture and 
left clavicle remote fracture. 

VA outpatient records for March 1995 reveal that the veteran 
had full range of motion of the left shoulder with no 
tenderness to palpation.  X-rays of the left shoulder showed 
a well-healed left clavicle fracture and a normal shoulder 
joint.  The impression was old clavicle fracture.

The veteran testified at his personal hearing before the 
undersigned sitting at the RO in April 1997 that he was left-
handed and was unable to move his left shoulder in certain 
directions, primarily after activities; that he had problems 
with weakness when lifting certain objects; and that his 
symptomatology depended on the amount of activity that he 
performed.  He also testified that he had not missed any work 
due to his left shoulder disability.

VA outpatient records for December 1997 reveal that the 
veteran complained of intermittent pain in the posterior 
shoulder and anterior clavicle with physical activities and 
of pain of 5-8 (0-10 scale), depending on the amount of 
physical activity involved.  The veteran reported an overall 
decrease in left shoulder range of motion over the last few 
years.  On examination, there was mild decrease of overhead 
range of motion and mild shoulder crepitus; motor evaluation 
was 5/5.  The assessment was chronic joint pain of the left 
shoulder.  It was noted that previous X-rays did not show 
joint changes and that the veteran should limit physical 
activity which tended to aggravate his pain and should 
continue taking medication.

On VA examination in March 1998, the veteran said that he was 
taking Naprosyn.  He complained of "nagging pain" in the 
left shoulder, which was intermittent and aggravated by 
changes in the weather and excessive use of the left hand, 
and of periodic cramping in the left hand and arm.  He denied 
loss of motion of the left shoulder but said that it would 
"lock up" after holding a telephone to his left ear for a 
prolonged period.  It was noted on physical examination that 
the veteran was able to moved about the examining room 
without demonstrable difficulty and was able to climb on and 
off the examination table and to disrobe without apparent 
pain.  There was a palpable nontender deformity over the 
midshaft of the left clavicle.  Forward flexion and abduction 
of the left shoulder were to 180 degrees and bilateral 
rotation was to 90 degrees, which was noted to be comparable 
to the normal, asymptomatic right shoulder.  The diagnosis 
was healed fracture of the left clavicle and scapula.  The 
examiner noted that the veteran had made a very satisfactory 
recovery clinically and functionally, that the left shoulder 
did not appear to give him more than a minimal amount of 
discomfort, and that the veteran's current rating was valid.

VA outpatient records for September 1998 reveal that the 
veteran did not have any current shoulder pain.

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran is currently assigned a 10 percent evaluation for 
his left shoulder disability under Diagnostic Code 5203.  A 
10 percent evaluation is warranted for either the major or 
minor shoulder when there is malunion of the clavicle or 
scapula; a 20 percent evaluation is warranted for either 
shoulder when there is dislocation of the clavicle or scapula 
or when there is nonunion of the clavicle or scapula with 
loose movement.  It is noted that the disability can also be 
rated on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 20 percent 
evaluation is warranted for either the major or minor 
shoulder when motion of the arm is limited to shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran was able to raise his left arm above his head 
without difficulty in September 1994 and had full range of 
motion of the left arm without tenderness to palpation in 
March 1995.  Although he complained at his Board hearing in 
April 1997 of difficulty moving his left shoulder in certain 
directions, especially after activities, and of weakness in 
lifting, examination at the VA outpatient clinic in December 
1997 revealed only mild decrease in overhead range of motion 
of the left shoulder, and motor examination was normal.  X-
rays of the left shoulder were reported in December 1997 to 
show a healed left clavicle.  VA examination in March 1998 
showed normal range of left shoulder motion without any 
functional disability.  The examiner in March 1998 considered 
the veteran to have recovered from his service shoulder 
fracture with only a minimal amount of current discomfort.  
Moreover, the veteran indicated at his April 1997 hearing 
that he had not missed any work due to his left shoulder, and 
it was noted on VA outpatient records for September 1998 that 
the veteran did not have any shoulder pain.  

There is no medical evidence of malunion, nonunion, 
dislocation or loose movement.  Little objective evidence of 
functional impairment has been found.  The extent of 
limitation of motion, even with consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998) concerning functional impairment due to 
lack of normal endurance, pain, weakness, fatigability, and 
incoordination, clearly is not sufficient to warrant a 20 
percent evaluation under Diagnostic Code 5201. 

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

An evaluation in excess of 10 percent for left shoulder 
disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

